This Office Action is in response to the amendment filed on March 21, 2022.

For the record, the Office Action mailed on December 21, 2021 contains a typographical error.  Specifically, “United States Patent 6,849,891 to Chan” (page 2) should be “United States Patent 6,849,891 to Hsu.”

Independent claim 21 is objected to because “first” (line 6) should be “second” (as in claim 3).  Claims 22 and 24-26 depend on claim 21 and are thus similarly objected to.  Correction is required.  Claims 21, 22 and 24-26 will be allowed if claim 21 is corrected. 

Claims 1, 5, 7-10, 27-29 and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu (newly cited United States Patent 9,728,719).
As to independent claim 1, Liu discloses a memory device (see the entire patent, including the Fig. 1 disclosure), comprising:  a bottom electrode 109 disposed over a lower interconnect 105 within a lower inter-level dielectric (ILD) layer 103 over a substrate 101; a data storage structure 113 disposed over the bottom electrode; a first top electrode layer 115A disposed over the data storage structure; a second top electrode layer 115B on the first top electrode layer, wherein the second top electrode layer 115B (which can comprise titanium nitride, tungsten, or aluminum nitride, for example [column 7, lines 42-44 and column 5, lines 23-30]) is less susceptible to oxidation than the first top electrode layer 115A (which can comprise titanium, for example [column 7, lines 29-34]); a top electrode via 125 over and electrically coupled to the second top electrode layer 115B, wherein the top electrode via 125 extends from over a top surface of the second top electrode layer 115B to below the top surface of the second top electrode layer 115B; and wherein the top electrode via 125 is separated from the first top electrode layer 115A by the second top electrode layer 115B.
As to dependent claim 5, Liu’s second top electrode layer 115B comprises titanium nitride, ruthenium, tungsten, tin, zirconium, aluminum nitride, silver, strontium, thallium, vanadium, zirconium nitride, or hafnium nitride (column 7, lines 42-44 and column 5, lines 23-30).
As to dependent claim 7, Liu’s second top electrode layer 115B has a thickness in a range of between approximately 20 Angstroms (Å) and approximately 300 Å (column 7, lines 45-49).
As to dependent claim 8, Liu’s second top electrode layer 115B (which can comprise titanium nitride, tungsten, or aluminum nitride, for example [column 7, lines 42-44 and column 5, lines 23-30]) has a corrosion potential of greater than or equal to approximately -0.4V.
As to dependent claim 9, Liu’s second top electrode layer 115B (which can comprise titanium nitride, tungsten, or aluminum nitride, for example [column 7, lines 42-44 and column 5, lines 23-30]) has a boiling point in a fluorine gas of greater than approximately 1500 °C.
As to dependent claim 10, Liu’s second top electrode layer 115B (which can comprise titanium nitride, tungsten, or aluminum nitride, for example [column 7, lines 42-44 and column 5, lines 23-30]) comprises a material that utilizes a Gibbs free energy of greater than -600 kJ/mol to form an oxide.

As to independent claim 27, Liu discloses a memory device (see the entire patent, including the Fig. 1 disclosure), comprising:  a bottom electrode 109 disposed over a lower interconnect 105 within a lower inter-level dielectric (ILD) layer 103 over a substrate 101; a data storage structure 113 disposed over the bottom electrode; a first top electrode layer 115A disposed over the data storage structure; a second top electrode layer 115B on the first top electrode layer, wherein the second top electrode layer 115B (which can comprise titanium nitride, tungsten, or aluminum nitride, for example [column 7, lines 42-44 and column 5, lines 23-30]) is less susceptible to oxidation than the first top electrode layer 115A (which can comprise titanium, for example [column 7, lines 29-34]) and wherein the second top electrode layer 115B has a thickness in a range of between approximately 20 Angstroms (Å) and approximately 300 Å (column 7, lines 45-49); and a top electrode via 125 over and electrically coupled to the second top electrode layer 115B.
As to dependent claim 28, Liu’s second top electrode layer 115B comprises titanium nitride, ruthenium, tungsten, tin, zirconium, aluminum nitride, silver, strontium, thallium, vanadium, zirconium nitride, or hafnium nitride (column 7, lines 42-44 and column 5, lines 23-30).
As to dependent claim 29, Liu’s top electrode via 125 has a bottommost surface that is below a top of the second top electrode layer 115B.
As to dependent claim 31, Liu’s second top electrode layer 115B comprises titanium nitride (column 7, lines 42-44 and column 5, lines 23-30).



Claims 3, 4, 6, 11 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Registered practitioners can telephone the examiner at (571) 272-1843.  Any voicemail message left for the examiner should include the registration number of the registered practitioner calling.  The examiner’s supervisor is Wael Fahmy, whose telephone number is (571) 272-1705.
/MARK V PRENTY/Primary Examiner, Art Unit 2814